Citation Nr: 0523647	
Decision Date: 08/26/05    Archive Date: 09/09/05

DOCKET NO.  97-05 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for bilateral hearing loss 
disability.


REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel



INTRODUCTION

The veteran had active service from December 1979 to April 
1995.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 1996 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.  In this decision, the RO denied 
entitlement to service connection for hearing loss.

The Board remanded this case in October 2003 for development 
of the evidence.  The case has now returned for appellate 
consideration.


FINDINGS OF FACT

The evidence does not demonstrate a recognized hearing loss 
disability.


CONCLUSION OF LAW

Hearing loss disability was not incurred in or aggravated by 
service and an organic disease of the nervous system may not 
be presumed to have been incurred therein.  38 U.S.C.A. 
§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. 
§ 3.303, 3.307, 3.309, 3.385 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) introduced several 
fundamental changes into the VA adjudication process.  It 
eliminated the requirement under the old 38 U.S.C.A. § 
5107(a) (West 1991) that a claimant must present a well-
grounded claim before the duty to assist is invoked.

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.

VA satisfied this duty by means of letters to the appellant 
issued in December 2001 and September 2004 (NOTE:  VA 
originally issued a VCAA notice in January 2004, but this 
notice was returned by the U. S. Postal Service as 
undeliverable.  The veteran's new address was later received 
and the September 2004 notice was sent to the current 
address.)  By means of these letters, the appellant was told 
of the requirements to establish entitlement to service 
connection for her hearing loss.  She was advised of her and 
VA's respective duties and asked to submit information and/or 
evidence pertaining to the claim to the RO.  A Statement of 
the Case (SOC) issued in October 1996 and Supplemental 
Statements of the Case (SSOC) issued in July 1997, April 
2000, January 2002, April 2002, and September 2004 informed 
her of the applicable law and regulations, the evidence 
reviewed in connection with her claim by VA, and the reasons 
and bases for VA's decision.

The RO initially denied this claim by rating decision of 
September 1996.  In Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the U.S. Court of Appeals for Veterans Claims (Court) 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In the present case, the 
unfavorable AOJ decision that is the basis of this appeal was 
already decided and appealed prior to VCAA enactment.  The 
Court acknowledged in Pelegrini that where, as here, the 
§ 5103(a) notice was not mandated at the time of the initial 
AOJ decision, the AOJ did not err in not providing such 
notice.  Rather, the appellant has the right to content 
complying notice and proper subsequent VA process.  
Pelegrini, 18 Vet. App. at 120.  

The Court held in Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), that all sections of VA's notice letter should be 
construed in connection with each other to determine whether 
the document, read as a whole, addresses all aspects of the 
requisite notice under the provisions of the VCAA and the 
notice letter must be read in the context of prior relatively 
contemporaneous communications to the appellant from the AOJ.  
In addition, a complying notice need not necessarily use the 
exact language of the controlling statute or regulation 
specifying VA's notice obligations, so long as that notice 
properly conveys to a claimant the essence of the regulation.  
Based on a review of the notification provided the appellant 
in this case and the above analysis, the Board finds that VA 
notification was in substantial compliance with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) as these documents, read as a whole, fulfilled 
the essential purposes of the VCAA.  (The appendix to the 
Mayfield decision contains a VA notification letter, affirmed 
by the Court, similar in format to the notification letters 
issued to the appellant in December 2001 and September 2004.)  

VA must make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  All 
identified and pertinent service and VA treatment records 
have been obtained and incorporated into the claims file.  
Thus, further development of for treatment records is 
unwarranted.  The veteran was offered the opportunity to 
appear at a hearing before VA, but declined this offer in the 
substantive appeal (VA Form 9) received in January 1997.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The veteran 
was afforded a VA compensation examination, to include 
audiometric testing, in March/April 1996.  These 
examinations, while providing adequate audiometric findings, 
did not provide any diagnosis or etiology regarding the 
veteran's hearing loss.  See Wells v. Principi, 326 F.3d 1381 
(Fed. Cir. 2003), Charles v. Principi, 16 Vet. App. 370 
(2002).  While arguably the audiometric findings are adequate 
in and of themselves in determining eligibility for service 
connection under the provisions of 38 C.F.R. § 3.385, 
regardless, the Board finds that further development for 
additional medical opinion would be futile.  See Lendenmann 
v. Principi, 3 Vet. App. 345 (1992).

In its remand of October 2003, the Board requested that the 
AOJ obtain another compensation examination regarding the 
veteran's claimed hearing loss.  The veteran was notified of 
this examination, but failed to appear.  It appears that this 
initial notification was sent to a former address.  The 
veteran was informed in the SSOC issued in September 2004 
that a VA examination had been scheduled, she had failed to 
appear, and that without the information that would have been 
obtained by this examination her claim was being denied.  The 
veteran did not respond to the SSOC or request a new 
examination.  

Based on the veteran's lack of cooperation in attempts by VA 
to obtain needed medical evidence, the Board finds that there 
is no reasonable possibility that further assistance would 
substantiate his claim and any further development would be 
futile.  See 38 U.S.C.A. § 5103A(a)(2), 5103A(b); 38 C.F.R. 
§ 3.159(c)(1)(i), (c)(2)(i), (d) (The claimant must cooperate 
fully with VA's reasonable efforts to obtain relevant 
records...); see also Wamhoff v. Brown, 8 Vet. App. 517, 522 
(1996), Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (The 
duty to assist is not always a one-way street.  If a veteran 
wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining putative evidence.)  Based on the 
above analysis, the Board concludes that all pertinent 
evidence reasonably obtainable regarding the issues decided 
below has been obtained and incorporated into the claims 
file.  

As noted above, VA remanded this case for development in 
October 2003.  The AOJ was instructed to obtain a 
compensation examination and readjudicate the claim on 
appeal.  As noted above, the AOJ has made all reasonable 
attempts to obtain the requested examination and 
readjudicated the claim on appeal in the SSOC issued in 
September 2004.  The Board finds that the AOJ has fully 
complied with this remand instructions and the remand 
instructions do not provide any basis for further 
development.  See Stegall v. West, 11 Vet. App. 268 (1998).

To the extent that VA in anyway has failed to fulfill any 
duty to notify and assist the appellant, the Board finds that 
error to be harmless.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2001) (The "harmless error doctrine" is 
applicable when evaluating VA's compliance with the VCAA).  
Of course, an error is not harmless when it "reasonably 
affected the outcome of the case."  ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); see also Mayfield, 
supra.  As all evidence obtainable by VA has been associated 
with the claims file, the Board finds that the duty to assist 
has been fulfilled and any error in the duty to notify would 
in no way change the outcome of the below decision.  The 
notification provided to the appellant in the letters, SOC, 
and SSOCs discussed above provided sufficient information for 
a reasonable person to understand what information and 
evidence was needed to substantiate the claim on appeal.  In 
this regard, while perfection is an aspiration, the failure 
to achieve it in the administrative process, as elsewhere in 
life, does not, absent injury, require a repeat performance.  
Miles v. M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).  

Based on the above analysis, the Board determines that no 
reasonable possibility exists that further assistance would 
aid in the substantiation of the appellant's claim.  
38 U.S.C.A. 5103A.  In addition, as the appellant has been 
provided with the opportunity to present evidence and 
arguments on her behalf and availed herself of those 
opportunities, appellate review is appropriate at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).


Analysis

The veteran has appealed the denial of service connection for 
hearing loss disability.  The appellant failed to appear for 
a VA examination in conjunction with an original claim for 
compensation.  Therefore, the decision is based upon the 
record.  38 C.F.R. § 3.655 (2004).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  If an organic disease 
of the nervous system, service connection may be granted if 
manifest to a compensable degree within one year of 
separation from service.  38 U.S.C.A. § 1101, 1110, 1112, 
1113, 1131, 1137 (West 2002); 38 C.F.R. § 3.307, 3.309 
(2004).  However, the cornerstone of a grant of service 
connection requires the existence of disability.  In regard 
to hearing loss, the existence of disability is defined in 
38 C.F.R. § 3.385.  For the purposes of applying the laws 
administered by VA, impaired hearing will be considered to be 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  See 
Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).

On the audiological evaluation on April 4, 1996, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
15
15
10
5
LEFT
25
15
15
10
5

On the audiological report dated April 8, 1996, pure tone 
thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
15
15
10
5
LEFT
15
15
10
5

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 96 percent in the left ear.

The appellant has elected to not appear for a VA examination.  
At this time, the post-service evidence does not establish 
the presence of hearing loss disability as defined by 
38 C.F.R. § 3.385.  In the absence of disability, there can 
be no valid (successful) claim.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  The preponderance of the evidence is 
against the claim and there is no doubt to be resolved.


ORDER

Entitlement to service connection for hearing loss disability 
is denied.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


